This proceeding was commenced before the Board of County Commissioners of Ramsay County to secure an abatement and refund of taxes levied and paid for the years of 1930 to 1944, inclusive, against a dwelling house of one B. Eisenzimmer, situated on Lot 2 in Block 196 of the City of Devils Lake. The Board denied the claim on April 16, 1945, on the ground that the dwelling was not located on agricultural land; that the owner had paid the taxes voluntarily and that most of the claim was barred by the Statute of Limitations. An appeal was taken to the District Court wherein a judgment was entered May 9, 1947, adjudging such house to be a farm structure located on agricultural land, the tax to be illegal and directed refund of the taxes paid. Such Board now appeals to this Court and demands a trial de novo.
In 1920 the Petitioner, Eisenzimmer, acquired the whole of Block 196 which abuts 2nd Street west on the north, 1st Avenue on the east, and Lake Boulevard on the Southwest. He also owns several so-called water lots along such Boulevard on the west and southwest side thereof across from his property. Block 196, such streets, Boulevard, and water lots are all a part of the original townsite of Devils Lake as platted and dedicated in 1883, no part of which has been vacated. Thereafter, the water in the Lake receded and in 1920 petitioner erected first a house on Lot 2 and in 1922 a barn and other farm buildings on the rear of his lot and on such Boulevard. He has *Page 738 
since farmed the lake bed and used and occupied the buildings as a part of his farming unit. The house has city sewer, electric lights, and the two streets are maintained. Lake Boulevard has not been used or maintained as such.
Petitioner's right to prevail depends upon the construction of § 57-0208 (15) of the 1943 Rev Code of ND as follows:
"All property described in this section to the extent herein limited shall be exempt from taxation, that is to say: 15. All farm structures, and improvements located on agricultural lands. This sub-section shall be construed to exempt farm buildings and improvements only, and shall not be construed to exempt from taxation industrial plants or structures of any kind not used or intended for use as a part of a farm plant, or as a farm residence."
The provision for exemption is complete in the sentence, "All farm structures, and improvements located on agricultural lands." The remainder of the paragraph, supra, seeks merely to define what shall constitute farm structures or improvements on agricultural lands.
It was the intention of the legislature to encourage the construction of buildings and improvements on farms, and to that end classified this particular type of property as exempt from taxation. The act therefore must be interpreted in the light of existing laws and conditions. United States v. Northern P.R. Co.311 U.S. 317, 363, 85 L ed 210, 236, 61 S. Ct. 264.
The term "agricultural lands," as used in this act, is descriptive of the land itself as a class, and is used merely to distinguish rural from urban or other properties. The first test is as to the character of the lands; and secondly, the nature of the structures — whether they are used or intended for use as part of the farm plant.
In this case, the building in question, no doubt, was used as a part of petitioner's farm plant, but it was located on urban and not agricultural land. Had the legislature intended to exempt all buildings used in connection with the operation of a *Page 739 
farm, regardless of location, it would have omitted the restriction in that respect.
It will be noted, in exempting other classes of property in this same section, viz. 57-0208, such specific descriptions as "all schoolhouses," "all houses," "all buildings," "all real estate," without limitation as to situs, were used.
Under § 57-0208 (15) all farm structures located on agricultural lands were placed in a separate class for purposes of tax exemption, which class does not include city lots. The property to be exempt and its situs were particularly described.
The Constitution does not forbid the classification of property for the purpose of taxation. State ex rel. Haggart v. Nichols,66 N.D. 355, 265 N.W. 859.
Article 29 of the Constitution provides that all taxes shall be uniform upon the same class of property, within the territorial limits of the authority levying the tax; that the legislature may by law exempt any or all classes of personal property from taxation (buildings and improvements upon land are deemed personal property), and it may fix the situs of all personal property for the purpose of taxation.
"All taxable property . . . shall be assessed in the county, city, township, village, or district in which it is situated in the manner prescribed by law. . . ." Art 44 of Constitution.
The house in question is on a lot within the platted portion of an incorporated city, and having determined that such lot is not "agricultural land" within the meaning of § 57-0208 (15), the structure must be deemed in the same class, for taxation purposes, as other dwellings within the City of Devils Lake.
When the original plat of the City of Devils Lake was filed, the statutory dedication of the streets, boulevards, alleys, and public places described therein by the owner, was in the nature of a grant. Chapter 40-50, 1943 Rev Code ND; Ramstad v. Carr,31 N.D. 504, 154 N.W. 195, LRA 1916B 1160; Hille v. Nill, 58 N.D. 536, 226 N.W. 635.
Petitioner, when he purchased this lot, accepted its status as city property, and for the purpose of tax exemption, cannot by usage change its classification from urban property to agricultural *Page 740 
land, a power vested solely in the legislature. Only by vacation of that portion of the city plat where his property is located, may this be accomplished.
The judgment appealed from is reversed and the district court is directed to render judgment dismissing the proceeding.
CHRISTIANSON, Ch. J., BURKE and NUESSLE, JJ., and HUTCHINSON, District Judge, concur.
BURR and MORRIS, JJ., not participating.